Citation Nr: 0532921	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active service from March 1973 to June 1974.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which determined that new and material 
evidence had not been received to reopen the veteran's claim 
seeking entitlement to service connection for a psychiatric 
disorder.

In August 2002 the Board remanded this matter for the purpose 
of scheduling a hearing before a Veterans Law Judge to be 
held at the RO (Travel Board hearing).  The veteran failed to 
appear at a hearing scheduled in April 2003.  This matter is 
now returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for a psychiatric disorder was last 
denied by the RO in a June 1993 rating action.  The veteran 
was notified of this action but did not appeal.

3.  Since the June 1993 decision, the additional evidence, 
not previously considered, is either cumulative or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence received to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and the claim is not reopened. 38 U.S.C.A. §§ 5100 
et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking to reopen 
his previously denied claim for service connection for a 
psychiatric disorder was received in October 1997.  In March 
1999, the RO determined that new and material evidence had 
not been received to reopen the claim.  The RO provided 
notice of the provisions of the VCAA in April 2003 and June 
2005 letter, as well as in a supplemental statement of the 
case issued in September 2005.  In the letters, the veteran 
was told of the requirements to establish service connection 
for a psychiatric disorder, of the reasons for the denial of 
his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letters and the supplemental 
statement of the case issued in September 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  He was also afforded the opportunity to attend a 
Travel Board hearing, after the Board remanded the case for 
such purpose in August 2002, but failed to appear at the 
scheduled hearing.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
where no new and material evidence has been submitted to 
reopen the claim, the Board finds it unnecessary to schedule 
an examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  New and Material Evidence

The veteran's claim seeking entitlement to service connection 
for a psychiatric disorder was most recently denied by the RO 
in a June 1993 decision, which itself found that no new and 
material evidence had been submitted to reopen a previously 
denied claim.  The RO found that the claim had been 
previously denied based on a history of heroin addiction with 
complications related to the addiction developing after 
separation from service.  The treatment records received by 
the RO in June 1993 were new, but not material in light of 
other evidence of record.  

Evidence of record prior to the June 1993 RO decision 
included the March 1973 enlistment examination and 
accompanying report of medical history showing normal 
psychiatric findings and no complaints of a psychiatric 
nature.  Service medical records showed that the veteran was 
hospitalized between November and December 1973 with a 
history of having encountered the normal stressors of being 
in a combat line company, and having reacted with a moderate 
amount of emotional distress and impaired functioning on his 
unit.  He complained of alleged harassment in his unit and 
feared losing control and becoming violent.  He also feared 
that he would relapse into drug usage, as he gave a history 
of being an ex-heroin addict.  He also used other drugs and 
was on Methadone maintenance for three years.  He said he was 
clear of narcotics for the past nine months and denied any 
current drug use other than marijuana.  He also gave a 
history of difficulty adjusting to moving as a child.  
Physical examination revealed him to be alert, neat, 
courteous and cooperative.  His mood was depressed, he 
appeared to have normal intelligence and no evidence of a 
thought disorder.  No psychotic symptoms were elicited.  

Following testing, the testing psychiatrist concluded that 
this was a severe emotionally disturbed individual who could 
be either very psycho-neurotic or schizoid.  At the beginning 
of his hospitalization, he seemed to fit rather well in the 
diagnostic category of a passive aggressive personality, 
however further evaluation tended to indicate that the 
veteran was emotionally disturbed and further psychological 
testing was ordered.  Although he was not significantly 
depressed at the time, he indicated that he had depressive 
episodes in the past.  The psychiatrist thought the veteran's 
identity was poor and that he had considerable potential to 
act out in a destructive manner.  The final diagnosis was 
passive aggressive personality.  He was recommended an 
administrative discharge from the service as it was believed 
he would not be able to adjust satisfactorily to the service.  
Although he was being given a personality disorder diagnosis, 
the examining psychiatrist opined that he was sufficiently 
distressed and motivated to get some help and from what he 
had indicated he had benefitted from therapy in the past.  It 
was possible that once he was unable to blame the military 
for his troubles, he would come to realize that he needed 
help with his own problems.  His December 1973 discharge 
diagnosis was personality disorder, passive-aggressive.   

In September 1974 the veteran was treated at the VA hospital 
after he was found in Central Park unconscious, dehydrated 
and with severe ischemic changes in both legs.  He was 
assessed with a drug addiction.  

Also previously before the RO were the reports of VA 
examinations conducted in January 1975.  The January 1975 
general examination noted a medical history of drug addiction 
and he gave a history of two episodes of admission to the 
Canal Zone military hospital in service.  He gave a history 
of doing well and working for almost three months after 
service, shortly before he began using drugs again.  The 
drugs were marijuana, pills and methadone.  He gave a history 
of being almost unconscious for three days and laid down in 
Central Park where he was found by the police and taken to 
the hospital.  The diagnosis was nervous disorder and history 
of addiction as described.

The January 1975 psychiatric examination revealed a history 
given by the veteran of having finished high school prior to 
service and wanted to marry his girlfriend.  Soon after 
enlistment, he broke up with his girlfriend and realized he 
did not like military life as he was not receiving any 
special training that he could use in civilian life.  He 
indicated that he became addicted to marijuana and other 
habit forming drugs while in the service.  He described 
having problems with his sergeant and after he was denied a 
discharge, attempted suicide with an overdose of Valium and 
other tranquilizers.  He was hospitalized as he indicated he 
wanted to commit suicide, and was discharged from the 
military.  He was noted to have lived in New York City and 
worked in factories for several weeks.  He was later found 
unconscious in Central Park due to an overdose of Methadone 
and other drugs.  He was treated for cold injuries to his 
legs and was hospitalized from September to October 1974.  
Objective findings showed him to be in good contact with 
reality, with no disorders in his stream of mental activity.  
Hallucinations and delusions were denied.  There were no 
gross mood swings.  He was greatly concerned with his 
residual disability of his legs.  His sleep was restless.  
The diagnoses was drug dependence, marijuana and methadone 
(by history), anxiety neurosis associated with residuals of 
legs disability.  

An April 1975 rating decision is the first prior final denial 
of service connection for a psychiatric disorder described at 
the time as a "nervous condition."  The basis for the 
denial was that the veteran's conditions were related to drug 
addiction complications developing after separation from 
service.  The drug dependence was deemed due to the veteran's 
own misconduct.  

Between July and August 1976 he was hospitalized for symptoms 
of restlessness, insomniac, agitated on occasion with 
depressive thoughts and preoccupied with his mother's 
illness.  An "impressive" history of drug dependence for 
the last years involving marijuana, heroin and others was 
noted.  He was noted to have been involved in local traffic 
of Noludar pills and marijuana cigarettes.  While 
hospitalized he reported bizarre symptoms including 
claustrophobia, somatic complaints, difficulties in 
adaptation and demanding special talks with his psychiatrist.  
He was also noted on reevaluation to show flatness of affect, 
with some inappropriateness in his exposition.  He reported 
loosening in his thinking and to manifest complete 
disorganization in all his ideation.  He was experiencing 
sporadic auditory hallucination, strange feats, nightmares 
and depressive thoughts.  The treating psychiatrist believed 
he had symptoms of latent schizophrenia and throughout the 
last years had been using drug dependance as a symptomatic 
defense.  The psychiatrist recommended he stay at least 2 
more months in the hospital in order to improve his 
condition.  The diagnoses were schizophrenia, latent type and 
drug dependence, marijuana and heroin.  

In December 1976 he was readmitted due to heavy alcohol 
drinking, insomnia, hallucinations, bizarre behavior and 
homicidal ideas towards his uncle.  Mental examination 
revealed alcohol on his breath, and he was restless and 
noncooperative.  His ideas were poorly organized with 
blockings and irrelevancies.  He had auditory hallucinations, 
self derogative ideas, homicidal ideas towards his uncle, 
habitual drinking, impaired socialization and lack of 
adequate controls.  His affect was inadequate.  His 
orientation, memory and intellectual capacities were 
handicapped.  Judgement and insight were very poor.  He 
remained hospitalized until February 1977.  His discharge 
diagnoses were schizophrenia, chronic, undifferentiated type, 
urinary tract infection and traumatic hemiarthrosis.  

The RO denied the veteran's attempts to reopen his claim 
twice prior to the June 1993 prior final rating; these 
denials were dated in January 1986, with notice sent in 
February 1986 and in April 1992, with notice sent in May 
1992.  The veteran did not appeal these decisions.

Among other evidence before the RO in June 1993, were records 
dated in 1985 through 1987.  These records reflect that he 
was treated for mixed substance abuse including heroin, 
cocaine and marijuana in August 1985 and was treated with 
detoxification and methadone treatment in November 1985 for 
his ongoing drug problems.  In September 1986 he was noted to 
report that his depression had improved and admitted to 
substance abuse, preferring "downers" but denied cocaine 
abuse.  He was assessed with schizoaffective disorder and 
cocaine dependence.  In July 1987 he was seen for complaints 
of possible self harm and was noted to have depressed mood 
and affect but denied hallucinations and was oriented times 
three.  A few days later in a July 1987 psychiatric 
assessment, he complained of depression and was noted to have 
a depressed mood, but vehemently denied suicidal idea and 
also denied any past medical history.  He was assessed with 
dysthymic disorder in July 1987.  

VA treatment records from 1992 reflect treatment for ongoing 
substance abuse problems and psychiatric complaints.  
Emergency room records from early April 1992 show complaints 
of leg pain and depression with frustration about being 
unemployed.  He was assessed with dysthymia, rule out major 
depression.  A few days later in April 1992 he was admitted 
for complaints of ethanol, cocaine and opiate abuse for the 
past six months.  He gave a history of having stopped 
drinking and using drugs for 3 years, but recently stopped 
attending Alcoholics Anonymous (AA) meetings and resumed 
drinking and drug use six months ago.  He complained of 
auditory hallucinations in the past six months telling him to 
kill himself.  He denied any visual hallucinations or 
delusions.  He endorsed feeling depressed, down, hopeless and 
had suicidal ideation with plans to crash his car.  He also 
complained of sleep problems and of a very poor appetite the 
past six months.  He was noted to have a long history of 
polysubstance abuse since 1968.  He admitted to most recently 
having used cocaine a few days prior to admission and having 
drank on the morning of admission.  He was noted to have 
presented at the emergency room two days earlier with 
depression symptoms but did not admit to any alcohol or drug 
use at that time.  He was assessed in April 1992 with an Axis 
I diagnosis of polysubstance abuse and an Axis II diagnosis 
of antisocial personality disorder.  

In November 1992 the veteran was seen for complaints of 
"nervousness, panic, fear and insomnia."  He also described 
auditory hallucinations and suicidal ideation and plans.  He 
denied alcohol and street drug use, claiming he had been 
clean and sober for the past seven months since being placed 
on probation.  He described hearing voices telling him he was 
worthless.  The Axis I impression was adjustment disorder 
with depressed mood, dysthymia, polysubstance abuse in 
remission.  

Evidence received after the June 1993 prior final denial 
includes volumes of VA records, including those obtained by 
the Social Security Administration (SSA) and submitted to the 
VA in April 2004.  Among these records are additional records 
of treatment from 1992.  These include records from March 
1992 showing complaints of major depression and drug 
addiction, diagnosed as major depression and chemical 
dependency-polysubstance as well as additional records from 
April 1992 showing treatment for polysubstance abuse.  

Records obtained after June 1993 include private records from 
September 1993 showing that he underwent treatment at a drug 
and alcohol treatment program as a condition for early 
release from a one year jail sentence for domestic assault.  
These records reveal a history of chronic drug and alcohol 
problems said to have began at age 15 when he started using 
marijuana, and a history of polysubstance abuse including 
alcohol, IV heroin, and prescription drug abuse from age 15 
to 1988, with a 3 year period of sobriety between 1988 and 
1991 and a relapse in 1991.  On intake, he showed no signs of 
any psychosis or of any other thought disorder.  In the 
discharge report, the treatment team who evaluated him found 
evidence of mood instability and impulsivity which may 
account for his chronic chemical dependency.  At the time of 
discharge from the program, he had a slightly anxious mood 
with appropriate affect and denied any type of 
hallucinations, suicidal thought, homicidal thought, 
delusional thought, loose associations or flights of ideas.  
The Axis I diagnoses on discharge in September 1992 were 
opioid dependence, alcohol dependence and cocaine dependence.  
Axis II diagnoses were passive aggressive personality traits, 
self defeating personality traits and antisocial personality 
traits.  

Additional evidence received after the RO's June 1993 
decision includes VA treatment records from the late 1990's 
and the early 2000's.  These records include records from 
1997 revealing that he was hospitalized in October 1997 for 
treatment of his heroin addiction.  He gave a history of 
being diagnosed with "manic depression."  He also gave a 
history of heroin use shortly after being released from a 
drug rehabilitation program.  The intake diagnoses were Axis 
I opiate dependence, bipolar disorder by history with Axis II 
diagnosis deferred.  Following a treatment course, he was 
discharged.  The discharge diagnoses in October 1997 were 
Axis I opiate dependence, substance induced mood disorder.  
No Axis II diagnosis was given.  A follow up also in October 
1997 diagnosed opiate dependence in remission and substance 
induced mood disorder.  

In December 1997, he was again admitted for drug treatment 
with a diagnosis of opioid dependence and admitted to daily 
heroin use.  He admitted to feeling increasingly depressed 
over his substance abuse and admitted to hearing voices on 
occasion.  The discharge diagnoses in December 1997 were Axis 
I opiates dependence, substance induced mood disorder.  No 
Axis II diagnosis was given.  

June 1999 treatment records show a history of admission to 
the VA hospital after having been found passed out at the VA 
medical center with a probable amitriptyline overdose.  He 
indicated that he had been in a residential drug treatment 
program until 5 days ago when he signed out and left.  He 
indicated using heroin heavily and beginning to hear voices 
and feeling paranoid and hopeless.  He gave a long history of 
drug dependence as well as a history of episodes of psychosis 
and depression.  He also gave a history of being diagnosed 
with bipolar disorder.  The Axis I diagnosis was opiate 
dependence and bipolar disorder by history.  No Axis II 
diagnosis was made.  Other diagnoses made in June 1999 
included substance induced mood disorder and polysubstance 
dependence.  

VA hospital records from July 1999 reflect that he was 
admitted to the VA hospital stating that he wanted to harm 
himself by cutting his throat and also claimed to have heard 
voices.  He also gave a history of his drug addiction.  
Following treatment, he was assessed with Axis I opiates 
dependence, substance induced mood disorder.  No Axis II 
diagnosis was given.  In late July 1999, he was again 
hospitalized for a few days, with the August 1999 discharge 
record indicating that he presented to the emergency room 
stating that he had relapsed and that voices in his head told 
him to end his life by cutting his wrist, and indicated that 
he only heard the voices while using narcotics.  Later, when 
seen by the treatment team, he denied having ever heard 
voices and said he was there for opioid detox.  When told 
that methadone was not available at the clinic, but that he 
would have to detox through other means, he was not happy 
with this, and requested discharge.  He was discharged in 
August 1999 with Axis I diagnoses of opiate dependence, 
opiate withdrawal and an Axis II diagnosis of antisocial 
personality traits.  

VA treatment records from September 1999 reflect that the 
veteran was seen at the clinic requesting to be placed on 
methadone, with a history of quitting the program in June 
1999 after 4 days.  He reported currently using heroin and 
methadone and admitted to last using the day before.  He also 
gave a history of having bipolar disorder, anxiety and 
depression.  He was hospitalized in early October 1999 for 
complaints of needing help with his addiction and feelings of 
depression and suicidal thoughts and plans.  He was noted to 
have last used heroin the previous day.  Over the course of 
treatment he began talking more about feelings of depression 
a few days after methadone was started.  He also became more 
talkative and paranoid about the nursing staff.  The Axis I 
assessment made in October 1999 was opiate dependency/ 
withdrawal.  No Axis II diagnosis was made.  He was 
discharged from the program in late October 1999 after he 
refused to switch from a methadone program to a levomethadyl 
acetate (LAAM) program.  

Private treatment records from Mount Sinai hospital reflect 
that the veteran was treated for psychiatric and substance 
abuse complaints from August 1999 to December 1999.  In 
August 1999, his complaints included auditory and visual 
hallucinations.  He also complained of depression in August 
1999 and was deemed as a danger to himself due to an 
inability to stop drugs along with suicidal ideations and 
recent history of 5 overdoses.  His drug abuse was noted to 
include methadone.  In November 1999 he was hospitalized and 
diagnosed with depressive disorder, not otherwise specified 
(NOS), rule out major depressive disorder (MDD), rule out 
substance induced mood disorder, opiate dependence, 
benzodiazepine (BZD) abuse rule out dependence, rule out 
cocaine abuse.  A December 1999 discharge record noted that 
he had a long history of polysubstance abuse and had 
presented with depression, auditory hallucinations and 
suicidal ideations.  The diagnoses in December 1999 were 
depressive disorder NOS, rule out substance induced psychotic 
disorder, BZD dependence, cocaine abuse and personality 
disorder NOS.  

VA treatment records reflect that the veteran was 
hospitalized in November 1999 for heroin dependence and 
underwent detoxification for opiates.  The November 1999 
discharge report revealed that he had been having suicidal 
and homicidal thoughts with a plan and also needed help for 
his opiate dependence.  At the time of admission, he showed 
no signs of psychosis, mania, anxiety except fear of 
withdrawal or depression at the time of the admission.  He 
denied flashbacks and nightmares.  On discharge, his Axis I 
diagnosis was opioid dependence with physiological dependence 
and his Axis II diagnosis was history of antisocial 
personality disorder. 

In July 2000 he again was hospitalized for opioid dependance 
and other medical complications and remained hospitalized 
through September 2000.  He was admitted with complaints of a 
depressed mood and with suicidal ideation and plans.  He also 
reported a history of compulsions and visual hallucinations.  
He also reported history of mania, with episodes lasting 2 
weeks to 2 months where he was hyper religious and needed 
little sleep.  His intake diagnoses were Axis I opioid 
dependence, opioid withdrawal and his Axis II diagnosis was 
antisocial personality disorder.  Hospital records from 
September 2000 gave an assessment of depression with an 
opinion that all symptoms were likely secondary to substance 
abuse.  He had been started on Elavil, but psychiatry 
recommended not continuing this medication as he did not 
appear to have mood disorder and this medication could be 
lethal in an overdose.  While hospitalized in September 2000, 
needles were found in his room and he was discharged to 
police custody, as there was also an outstanding warrant.  
The assessment included polysubstance abuse.  

VA treatment records from 2002 to 2003 reflect that the 
veteran continued with treatment for substance abuse 
problems.  In July 2002 he was seen in psychiatry with a 
history of having just moved from New York and having 
recently been discharged from a hospital for a suicide 
attempt.  He indicated that he currently had suicidal 
thoughts but no specific plans.  He denied audio or visual 
hallucinations and admitted using heroin the previous day.  
He was noted to have denied drug use to the ER staff and 
refused to give a sample for toxicology.  He gave a previous 
history of PTSD and heroin abuse with no other medical 
history available at present.  The diagnostic impression in 
July 2002 was substance abuse disorder (SUD) by history, rule 
out depressive disorder, PTSD by history.  There was no Axis 
II diagnosis.  

In August 2003 he was seen by psychiatry with a history given 
of paranoid schizophrenia and complaints of feeling anxious 
and with ideas of harming himself.  He endorsed feelings in 
recent days that people were talking about him, but denied 
feeling sad or depressed.  He denied any use of illicit drugs 
at the moment but admitted to past use of heroin and cocaine 
and was noted to be in the methadone program.  He was 
assessed in August 2003 with Axis I diagnoses of 
schizophrenia paranoid type, acute exacerbation rule out 
substance induced psychotic disorder, heroin dependence in 
sustained full remission on agonist therapy, cocaine 
dependence by history and nicotine dependence.  No Axis II 
diagnosis was made.  During the course of treatment in August 
2003, his diagnosis was revised to Axis I substance induced 
mood disorder with depressive features; heroin dependence in 
sustained full remission on agonist therapy, cocaine 
dependence, nicotine dependence and schizophrenia, paranoid 
type by history.  Axis II diagnosis was cluster B personality 
traits.  In September 2003, he was again seen at psychiatry 
with complaints of recurrent ideas of harming himself by 
taking a bottle of medications.  It was pointed out to him 
that a lab result in August 2003 was positive for cocaine.  
He was noted to have a history of cocaine dependence as well 
as agonist therapy for heroin dependence.  He complained of 
feeling sad and depressed, with loss of interest in 
activities and other depressive symptoms.  He also claimed 
poor concentration and feelings of worthlessness.  He denied 
any hallucinations or other indicators of psychosis although 
he admitted a prior history of such.  He denied any manic 
symptoms or panic symptoms at present.  The Axis I impression 
in September 2003 was substance induced mood disorder, 
schizophrenia, paranoid type by history; heroin dependence in 
sustained full remission on agonist therapy, cocaine 
dependence and nicotine dependence.  The Axis II diagnosis 
was deferred.  

In October 2003 he was seen on follow up by the VA psychiatry 
program with no complaints or history given suggestive of 
depression, manic behavior, psychosis or an anxiety disorder.  
This included no suicidal ideation or attempts recently.  He 
also reported no alcohol or nicotine use.  He did report 
heroin, cocaine and methadone use.   The October 2003 
psychiatry record gave the following Axis I impressions:  
Substance induced mood disorder with depressive features; 
opiate dependence on agonist therapy, cocaine dependence and 
nicotine dependence.  The Axis II diagnosis was cluster B 
personality traits.  

Prior unappealed rating decisions are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991).  

Similarly, as the June 1993 RO decision is final, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 
7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100, 3.156(a); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim. 
Manio v. Derwinski, 1 Vet. App 145 (1991).  In considering 
whether there is "new and material evidence" under this 
standard, all evidence submitted since the last time that the 
claim was finally disallowed on any basis must be considered. 
; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  Moreover, whether a claim is reopened 
is a jurisdictional matter, and the Board must independently 
address that issue, regardless of the actions of the RO. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in October 1997.

In reference to the request to reopen the previously denied 
claim of service connection the Board finds that new and 
material evidence has not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  Neither the evidence nor the 
contentions and arguments submitted since the June 1993 RO 
determination constitute new and material evidence.  While 
the evidence submitted since the June 1993 decision is new, 
in that it was not previously of record, it continues to show 
psychiatric symptomatology that is overwhelmingly shown to be 
attributable to the veteran's drug abuse, with such drug 
abuse said to have preexisted service.  None of the new 
records suggest that the veteran's drug abuse or dependency 
was caused by any psychiatric disorder shown in service or 
due to any incident in service.  

The Board notes that direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty, and not the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a) (2005).  The new evidence showing the 
veteran's drug abuse as the cause of his psychiatric problems 
does not serve to reopen this claim, as it is unfavorable in 
showing that the veteran's psychiatric disorder is due to his 
own willful misconduct.  

Although some of the new medical records suggested that the 
veteran may have a bipolar disorder as seen in records from 
1997 and 1999, or post-traumatic stress disorder as seen in 
records from July 2002, such findings were based entirely on 
the veteran's own history and thus do not suffice as new and 
material evidence to reopen the veteran's claim.  See Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  

Regarding other records in August and September 2003 giving a 
history of schizophrenia, or other records showing the 
existence of a personality disorder, including as recently as 
October 2003, such diagnoses are not new, as records prior to 
the June 1993 decision also reflected diagnoses of 
schizophrenia and personality disorders, and it was also 
pointed out in prior unappealed rating decisions that a 
personality disorder could not be granted service connection.    

In sum, the new evidence fails to show any link between the 
veteran's current substance induced psychiatric disability 
and any active service.  Such evidence is not material as the 
evidence submitted is either cumulative or redundant, and 
that which is neither cumulative nor redundant is not shown 
to bear directly and substantially upon the specific matter 
under consideration, nor is it by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Again, the Board notes that the evidence that is 
"significant" in this case is negative evidence reflecting 
that the veteran's current psychiatric disability is due to 
willful misconduct of ongoing drug abuse.  The Board notes 
that although this medical evidence is new, in that it was 
not previously of record, it is not material to the claim.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).

The claimant has not submitted new and material evidence 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a psychiatric disorder.


ORDER

No new and material evidence has been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


